Exhibit 10.1

 
RETIREMENT AGREEMENT, WAIVER AND GENERAL RELEASE
 
This Retirement Agreement (the “Agreement”) dated November 19, 2012 confirms the
following understandings and agreements between Volt Information Sciences, Inc.,
including its subsidiaries and affiliates (hereinafter collectively called the
“Company") and Thomas Daley (“Employee”, “you” or “your”) with respect to
Employee’s retirement from the Company.
 
      1.   Retirement Date.  Employee acknowledges that he will be retiring from
employment with the Company effective December 31, 2012 (the “Retirement
Date”).  During the remainder of Employee’s employment, Employee will have those
duties and responsibilities as the Chief Executive Officer of Volt Information
Sciences Inc. assigns to Employee. Employee further acknowledges that officials
of the Company have explained to Employee that Employee will receive payment of
his regular base salary to the Retirement Date and accrued vacation, whether or
not Employee signs this Agreement.  On the Retirement Date, Employee also shall
be deemed to have resigned from all officer, director and other positions with
the Company, and to the extent that Employee is a trustee, or are a member of
any committee of the Company or its benefits plans, as of the Retirement Date,
Employee shall be deemed to have resigned from such capacities and agrees to
execute any additional, more specific resignation documents the Company may
request.
 
2.   Retirement Benefit.  Provided that Employee signs this Agreement, does not
revoke the Agreement and abides by its terms, and in return for Employee’s
promises in this Agreement, then in addition to the payments referred to in
paragraph 1 hereof, the Company agrees to pay Employee the gross amount of two
hundred sixty thousand dollars ($260,000) (the “Retirement Benefit”).  Such
amount, less required withholdings and deductions as required by law or
authorized by Employee, will be paid to Employee following the expiration of the
seven (7) day revocation period provided for in Paragraph 14.  Notwithstanding
the foregoing, the Employee will not receive Retirement Benefit prior to the
Retirement Date, which shall be subsequent to the seven (7) day revocation
period.


Employee agrees and acknowledges that Retirement Benefit is above and beyond
anything to which Employee is otherwise entitled to and is payable to Employee
only in exchange for execution of this Agreement and that the Retirement Benefit
represents full and complete consideration for the release Employee is giving
the Company in this Agreement.


3.   General Release.  For and in consideration for the Retirement Benefit, and
other good and valuable consideration the sufficiency and receipt of which is
hereby acknowledged, on behalf of Employee and Employee’s heirs, family members,
executors, administrators, successors and assigns, Employee hereby fully and
forever releases and discharges the Company (which for purposes of such waiver,
release and discharge is deemed to include its present and former parents,
subsidiaries and affiliates and their respective past present and future
officers, directors, employees, agents, investors, shareholders, administrators,
representatives, divisions, partners, employee benefit plans or funds and the
fiduciaries thereof, and the predecessors and successors and assigns  of each 
from any and all liability for any claim, duty, debt, obligation, cause of
action or damages (collectively "claims"), whether presently known or unknown,
 


 
 

--------------------------------------------------------------------------------

 




suspected or unsuspected, that Employee may possess arising from any omission,
act or fact that has occurred up to and including the date Employee signs this
Agreement.  Such released claims include, but are not limited to:
 
(a)   any claims for wages, separation pay, severance pay, bonuses, commissions,
accrued vacation, personal days, holidays, unvested stock options, automobile
lease payments, attorneys fees, costs or expenses exclusive of fourth quarter
2012 incentives and customary business/travel expenses incurred prior to the
date Employee signs this Agreement;
 
(b)   any other claims arising out of Employee’s employment with the Company or
the termination thereof;
 
(c)   any claims arising under the common law including, without limitation, all
claims pursuant to public policy, tort law or the implied covenant of good faith
and dealing;
 
(d)   all claims arising under any agreement, contract (express or implied),
understanding or promise (whether oral or written) between Employee and the
Company;
 
(e)   any claims arising under any federal, state or local constitution,
statute, regulation or ordinance to the extent such claims may be validly
waived, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, as amended, the Americans with Disabilities Act of 1990,
the Equal Pay Act, as amended, the Family and Medical Leave Act of 1993, as
amended; the Worker Adjustment and Retraining Notification Act; and/or any state
equivalence of these identified federal statutes including claims under the CAL.
GOV’T CODE §§ 12926, 12940, and 12949 (prohibiting discrimination based on race,
religious creed, color, national origin, ancestry, physical disability
(including HIV/AIDS), mental disability, medical condition (cancer and genetic
characteristics), marital status (including domestic partnership), sex
(including gender, pregnancy, childbirth or related medical conditions), age
(40+), sexual orientation, and gender identity); and
 
(f)    any claim for any other loss or damage, including any expectation,
anticipation, right or claim to incentive compensation (exclusive of fourth
quarter 2012 incentives) under any Company incentive compensation plan;
 
but excluding payment of regular base salary through the Retirement Date and
accrued vacation as referenced in paragraph 1, the Retirement Benefit, rights
under COBRA, rights to the vested portion of any 401(k) or other retirement
plan, any other rights or claims that arise after the execution of this
Agreement, and
 
(g)    any rights or remedies you would otherwise be entitled to seek with an
administrative agency is not included herein, and
 
(h)    It is understood and agreed that this is a full and final release
covering all
unknown, undisclosed and unanticipated losses, wrongs, injuries, debts, claims
or damages to the Employee which may have arisen, or may arise from any act or
omission prior to the date of




 
-2-

--------------------------------------------------------------------------------

 




execution of this Release arising out of or related, directly or indirectly, to
those matters described in paragraph 2 above, as well as those losses, wrongs,
injuries, debts, claims or damages not known or disclosed which have arisen, or
may arise as a result of those matters described in paragraph 2.  It is further
understood and agreed that all rights under Section 1542 of the Civil Code of
California are hereby expressly waived by Employee.  Said section reads as
follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his[her] favor at the time of executing this Release, which
if known by him[her] must have materially affected his[her] settlement with
debtor.


Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the other party, each
party expressly acknowledges that this Agreement is intended to include in its
effect, without limitation, all claims which such party does not know or suspect
to exist in its or her favor at the time of execution hereof, and that the
settlement agreed upon contemplates the extinguishment of any such claim or
claims.  This Agreement shall be and remain in effect as a full and complete
general release notwithstanding the discovery or existence of any additional or
different facts.


4.   Acknowledgements.  Employee acknowledges that the benefits provided to
him/her under this Agreement exceed any payment, benefit and/or other thing of
value to which Employee might otherwise be entitled pursuant to any policy, plan
or procedure of the Company or pursuant to any prior agreement or contract with
the Company. Employee specifically acknowledges that among the rights and claims
against the Company that Employee is waiving are all of his/her rights and
claims under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”).  Employee understands that Employee is not waiving any rights or claims
that arise after the execution of this Agreement.  Employee further
acknowledges, however, that the decision regarding his/her termination was made
prior to the signing of this Agreement, and that Employee is specifically
signing this Agreement to release any and all claims Employee may have in
connection with his/her employment and the termination of his/her
employment.  Employee represents and warrants that Employee is not aware of any
claims that he/she may have under the Family and Medical Leave Act.


5.   Covenant not to Sue.  Employee represents that he/she has not initiated or
permitted to be initiated any lawsuits, arbitration proceedings or
administrative proceedings against the Company, and Employee agrees that he/she
will not do so in the future with respect to the subject matter of and claims
released pursuant to this Agreement, except as may be necessary to enforce the
Agreement or obtain the benefits described in or granted by the
Agreement.  Employee understands, however, that this Agreement may not affect
the responsibility of the Equal Employment Opportunity Commission (the
“Commission”) to enforce the ADEA, the right of an employee to file a charge or
participate in the Commission’s proceedings under the ADEA, or Employee’s right
to challenge the knowing and voluntary nature of the Agreement under the ADEA.
 




 
-3-

--------------------------------------------------------------------------------

 




Nothing in this Agreement shall be construed to prohibit Employee from filing a
charge with or participating in any investigation or proceeding conducted by the
Commission or a comparable state or local agency.  Notwithstanding the
foregoing, Employee agrees to waive his right to recover monetary damages in any
charge, complaint, or lawsuit filed by Employee  or by anyone else on Employee’s
behalf.
 
            6.   Other Agreements.  The Company and Employee have agreed that
Employee may retain at no cost the automobile currently assigned to him, with
such items valued for tax and other purposes at the fair market value thereof as
of the Retirement Date.
 
7.   Non-Disclosure of Agreement.  Employee agrees that he/she will not, unless
required by law or authorized in writing by an officer of the Company, talk
about, write about or otherwise publicize the terms of this Agreement, the
benefits being paid under it or the fact of their payment, except that this
information may be disclosed to Employee’s respective attorneys, accountants or
other professional advisors to whom disclosure must be made in order for them to
render professional services to Employee.  Such attorneys, accountants or other
professional advisors will, however, be instructed to maintain the
confidentiality of this information.  Notwithstanding the foregoing, Employee
and the Company agree that this Agreement may be used as evidence in any
proceeding, administrative, judicial, arbitral or otherwise, relating to
Employee’s employment with the Company or the termination thereof.
 
8.   Non-Disparagement.  Employee further agrees that Employee will not, at any
time, orally or in writing, disparage, denigrate or defame the Company, or any
parent, partner, subsidiary or affiliate of the Company their respective
products, services or business conduct, or otherwise impugn the reputation of
the Company, or any parent, partner, subsidiary or affiliate of the Company, or
that of any of their respective directors, officers, affiliates, agents,
employees or representatives. Also, the Company agrees that the Company will
not, at any time, orally or in writing, disparage, denigrate or defame the
Employee.


9.   No Limitation Regarding Official Proceedings.  Nothing in this Agreement
limits Employee or the Company’s truthful participation or cooperation in any
legal proceeding pending in a court, in arbitration or regulatory agency of
competent jurisdiction or with respect to statements under oath.


10.        Confidentiality; Return of Company Property.  Employee recognizes and
acknowledges that the Company has expended considerable resources in the
acquisition, development and accumulation of confidential information, trade
secrets and proprietary information concerning its business
operations.  Employee further recognizes and acknowledges that by reason of
his/her employment with the Company Employee was in a confidential relationship
with the Company and had access to its confidential information, trade secrets
and proprietary information.  Accordingly, Employee agrees as follows:
 
(a)   Employee agrees that he/she will not use or disclose to any third party,
in any manner whatsoever, whether created by Employee or obtained from the
Company (or any parent, partner, subsidiary or affiliate thereof) or third
parties, any confidential information or proprietary information relating to
Employee’s employment with the Company, the operations of
 




 
-4-

--------------------------------------------------------------------------------

 




the Company or any subsidiary or affiliate thereof (including, without
limitation, marketing and sales plans, financial data and reports, technical
data, software, inventions, developments, discoveries, business plans and
employee information), or confidential information pertaining to any business
relationships of the Company (or any subsidiary or affiliate thereof).
 
(b)   To the extent Employee has not already done so, and except as may be
otherwise provided in this Agreement, Employee agrees that he/she will
immediately return to the Company (i) all property of the Company (or any
parent, partner, subsidiary or affiliate thereof) in his/her possession or under
his/her control, including, without limitation, computer hardware and software,
computer data files (whether in tape or diskette form), cellular telephones,
Company leased automobiles, entry cards, identification badges, keys, customer
lists and computer system access codes, and (ii) all merchandising programs,
memoranda, notes, plans, records, reports, financial statements, employee files,
prospective employee resumes, correspondence (both intra-company and with
outside parties) and other documents and data (and all copies thereof) relating
to the business of the Company (or any parent, partner, subsidiary or affiliate
thereof), whether created by Employee or obtained from the Company (or any
subsidiary or affiliate thereof) or third parties, which Employee has in his/her
possession or under his/her control.
 
(c)   To the extent Employee has not already done so, Employee hereby assigns
all right, title and interest in and to any inventions, products, discoveries,
improvements, processes, manufacturing, marketing and services methods or
techniques, formulae, designs, styles, specifications, data bases, computer
programs (whether in source code or object code), know-how, strategies and data,
whether or not patentable or registrable under patent, trademark, copyright or
similar statutes, made, developed or created by Employee (whether at the request
or suggestion of the Company, any of its affiliates, or otherwise, whether alone
or in conjunction with others, and whether during regular hours of work or
otherwise) during the period of Employee’s engagement by the Company, which
pertains to the actual or contemplated business, products, intellectual property
or processes of the Company or any of its affiliates (collectively hereinafter
referred to as “Developments”). Employee agrees the Company owns and shall own
all right, title and interest to the Developments and that such Developments
shall be considered "works made for hire" under US Copyright Law.  If any of the
Developments are held for any reason not to be "works made for hire" for the
Company or if ownership of all right, title and interest in and to the
Developments has not vested exclusively and immediately in the Company upon
creation, the Employee irrevocably assigns, without further consideration, all
right, title and interest in and to the Developments to the Company including
any and all moral rights in the Developments recognized by applicable law.  The
Employee irrevocably agrees to execute any document requested by the Company or
its affiliates to give effect to this paragraph such as assignment of invention
or other general assignments of intellectual property rights, without additional
compensation thereof.
 
(d)   Employee agrees to keep all of the Company’s confidential information,
proprietary information and trade secrets confidential for so long as they are
protectable under applicable law.
 




 
-5-

--------------------------------------------------------------------------------

 




11.   Company Assistance. Employee agrees to be reasonably available upon the
Company’s request, to provide reasonable assistance with respect to any and all
matters with which Employee was involved during his/her employment, and to
facilitate a smooth transition of the transactions and other matters on which
Employee was working to such individual or individuals as may be assigned by the
Company.
 
Employee further agrees to be reasonably available upon the Company’s request to
fully cooperate with the Company or its counsel to provide information and/or
testimony in connection with any investigations, administrative proceedings or
litigations in which the Company is a party or has an interest, to the extent
such cooperation does not unreasonably interfere with Employee’s then-current
employment or business activities, if any. If requested, Employee agrees to meet
with a Company representative and/or the Company’s counsel to truthfully and
fully provide all knowledge and information you have pertaining to the subject
matter of any such proceeding. Such cooperation and assistance by Employee will
also include, without limitation, availability to answer questions from Company
employees and attorneys, availability to provide deposition testimony and
voluntary attendance at trial if called as a witness.  Whenever possible, such
cooperation and assistance by Employee will be provided at times which are
mutually convenient to Employee and the Company, and the Company will use its
best efforts to avoid a conflict with Employee’s work schedule and business
obligations.  In connection with the cooperation and assistance rendered by
Employee hereunder, the Company will reimburse Employee’s reasonable and
approved out-of-pocket expenses upon the presentation of appropriate
documentation with respect thereto.
 
12.   Additional Acknowledgements. As a material inducement to the Company to
enter into this Agreement, Employee further agrees for himself and his
relatives, heirs, executors, administrators, successors, and assigns:
 
       (a)    that Employee’s conduct during the remainder of his employment
with the Company through the Retirement Date  will be consistent with the same
duty of loyalty, including any fiduciary duties, that applied to Employee in his
capacity as a director, trustee, officer, or member of any committee, of the
Company, prior to the date this Agreement was offered to Employee.
 
       (c)    that Employee acknowledges that he reaffirms and will abide by the
nondisclosure provisions and the covenants not to compete and not to solicit set
forth in paragraphs 4 and 9 of Employee’s employment agreement with Volt dated
on or about August 25, 2004 (the “Employment Agreement”) and agrees that the
provisions of paragraphs 4 and 9 of the Employment Agreement are hereby
incorporated herein by reference (but will not create any employment
relationship after the Retirement Date).
 
       (d)    Employee agrees that the terms and restrictions of this Section 10
are legitimate and reasonable in light of the access to information and persons
Employee has  received during the course of his employment, the services
Employee provided to the Company, and the consideration that Employee is
receiving pursuant to this Agreement.
 




 
-6-

--------------------------------------------------------------------------------

 




       (e)    Employee agrees that money damages would be both incalculable and
an insufficient remedy for any breach by Employee of Section 10 of this
Agreement and that any such actual, threatened or continuing breach will cause
the Company irreparable harm. In the event of any such breach by Employee of
Section 10 of this Agreement, the Company shall be entitled, without the
requirement of posting a bond, to equitable relief, including temporary,
preliminary or permanent injunctive relief, in any court of competent
jurisdiction. Such equitable relief shall not be the exclusive remedy for any
breach by Employee of this Agreement but shall be in addition to any other
damages or remedies available at law or inequity to the Company, including the
Company’s right to recover any payments made to Employee in the event that
Employee  has materially violated his obligations under any of Section 10 of
this Agreement. In the event of any recovery by the Company of any payments made
to Employee under this Agreement, such recovery will not effect any of his
obligations under this Agreement. The Company’s determination not to enforce
this Agreement as to specific violations shall not operate as a waiver or
release of Employee’s obligations under the Agreement.
 
        (f)   Employee acknowledges that, prior to his execution of this
Agreement, he has discussed with officials of the Company that his last day of
employment is the Retirement Date,  and that any and all claims arising from his
separation with, and retirement from, the Company are included in this
Agreement.


13.   Nature of Agreement.  Employee understands and agrees that this Agreement
is a retirement agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.
 
14.   Time to Consider; Revocation; Effective Date.  Although Employee may sign
this Agreement as soon as he/she wishes, Employee may take up to 21 days to
decide whether to sign it.  Employee’s decision to sign this Agreement and
accept its terms is revocable at Employee’s option within seven (7) days after
Employee has signed it.  Any revocation of this Agreement must be in writing and
submitted to Louise Ross, Volt Information Sciences, Inc., 1065 Avenue of the
Americas, New York, New York 10018.  None of the Company's obligations hereunder
become effective until Employee has signed the Agreement and the seven (7) day
revocation period has passed.
 
15.   Miscellaneous.
 
        (a)   This Agreement shall be binding upon the parties and may not be
modified in any manner, except by a writing of concurrent or subsequent date
signed by duly authorized representatives of the parties.  This Agreement is
binding upon and shall inure to the benefit of the parties and their respective
agents, assigns, heirs, executors, successors and administrators.


 (b)   In the event that one or more of the provisions of this Agreement is held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.  Moreover, if one or more of the provisions contained in this
Agreement is held to be excessively broad as to duration, scope, activity or
subject, such provisions will be construed by limiting and reducing them so as
to be enforceable to the maximum extent compatible with applicable law.




 
-7-

--------------------------------------------------------------------------------

 




(c)   This Agreement shall be interpreted and construed by the laws of the State
in which the employee was last employed.


(d)   Waiver by either party of a breach of any provision of this Agreement by
the other shall not operate as a waiver of any other or subsequent breach by
such other party.


(e)   The terms contained in this Agreement constitute the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior negotiations, representations or agreements relating thereto, whether
written or oral, with the exception of any agreements concerning
confidentiality, trade secrets, or any nonsolicitation, nonservicing,
noncompetition, invention assignment or work-for hire agreements contained in
the Employment Agreement, all of which are hereby expressly confirmed and
ratified.  Employee represents that in signing this Agreement, Employee has not
relied upon any promise, representation or statement not set forth herein.


16.        Disputes.  Any dispute, controversy or claim arising out of or
related in any way to this Agreement shall be resolved by final and binding
arbitration, pursuant to the Federal Arbitration Act in accordance with the
applicable rules of the American Arbitration Association in the State of New
York.  There shall be one arbitrator.  The arbitrator shall be entitled to award
reasonable attorney’s fees and costs to the prevailing party.  The award shall
be in writing, signed by the arbitrator, and shall provide the reasons for the
award.  Judgment upon the arbitrator’s award may be filed in and enforced by any
state or federal court in New York County in the State of New
York.  Notwithstanding the foregoing, nothing herein shall prevent the Company
from obtaining injunctive relief in court for a violation by Employee or the
confidentiality or other obligations of Employee hereunder.


17.        Voluntary Assent.  By signing below, Employee acknowledges and
represents that he/she has read this Agreement and that Employee understands its
meaning and content, that he/she has been afforded a sufficient opportunity to
consider the Agreement, that Employee has been advised to consult with an
attorney concerning the Agreement, that Employee freely and voluntarily assents
to all of the terms and conditions hereof, and that Employee has signed the
Agreement at his/her own free and voluntary act.  Employee further acknowledges
that the Retirement Benefit shall also constitute good and sufficient
consideration for all of Employee’s agreements, undertakings and releases
hereunder.
 
 

 
AGREED TO AND ACCEPTED:
 
Volt Information Sciences, Inc.
     
/s/ Thomas Daley
 
/s/ Ronald Kochman
Employee
 
By
     
11/21/12
 
11/26/12
Date
 
Date



 
 
 
-8-
 
 

--------------------------------------------------------------------------------